Citation Nr: 1647215	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  15-34 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a skin condition, to include herpes.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1977 to November 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The rating decision denied the Veteran's claim of entitlement to service connection for herpes. 

The Veteran testified before the undersigned at a February 2016 Travel Board hearing.  A transcript of the hearing is included in the claims file.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlment to service connection for a skin condition, to include herpes.  He asserts his disease began during active service in Germany, but he first noticed symptoms a few months after separation.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.  

The record evidence indicates that the Veteran states he has been seen by several physicians; however, there are no medical records to support the Veteran's assertion.  The Veteran states in his 2012 Compensation Form that he was first treated in January 1979 by a Dr. Gilchrist in Woodville, Texas, and later in October 2012 at both a VA Medical facility and private facility, by doctors Michael E. Debakey and Charles Fontanier, respectively.  VA has a duty to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (a) (West 2014); 38 C.F.R. § 3.159 (c), (d) (2015).  The Board finds that the RO should attempt to obtain any and all private treatment records and VA medical records. See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).  

Additionally, there are currently no records that indicate the Veteran was ever examined for VA adjudication purposes.  The Board notes that VA's duty to assist includes scheduling a VA examination when necessary. 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing that certain diseases manifested during an applicable presumptive period for which the veteran qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim. See 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2015); Id. at 79, 81 (2006).  The Veteran claims he incurred herpes during service, and that the symptoms have persisted since service.  He stated that while in Germany he had sexual intercourse with a "girl" who claimed she had herpes, and sometime thereafter, he noticed breakouts on his skin and "thought it was just a little blister."  The Veteran is competent to report what he observed upon his skin.  The Board is now in need of sufficient medical evidence to make a decision on the claim.  There is no evidence that the Veteran has been scheduled for a VA examination to determine if there is a diagnosis of a skin condition, to include herpes; and if so, the nature and etiology of the skin condition.  Given that there are no VA examinations of record, the Board finds that a VA examination is warranted in order to fully evaluate the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for a skin condition, to include herpes, since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the diagnosis, nature and etiology of his claimed skin condition, to include herpes.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any skin conditions, to include herpes, currently experienced by the Veteran, if possible.

The examiner should answer the following questions:

a. Does the Veteran have a current diagnosis of a skin condition, to include herpes?

b. Based on a review of the claims file, the results of the Veteran's examination, and the Veteran's statements regarding the development and treatment of his claimed skin condition, is it at least as likely as not (i.e., a 50 percent or greater probability) that a skin condition, to include herpes, began in service or is otherwise the result of a disease in service?

In providing these opinions, the examiner should accept the Veteran's assertion that, while stationed in Germany, he first contracted a skin condition, to include herpes, through heterosexual contact with someone who admitted to having herpes.  Also accept his assertion that he noticed a "little blister" and a "breakout" a few months after separation from service.  The examiner should additionally take into account the fact that the Veteran indicated in his entrance examination a history of "syphilis 1974 Jasper Health Clinic."  

A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

The examiner also is advised that the absence of contemporaneous records, alone, is insufficient rationale for a medical opinion.

3. The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case to the Veteran, which contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




